DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/14/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 1, 8-11, 13-15, and 33 over Clemens, Kobussen and Weiss have been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 2, 3, and 6 over Clemens, Kobussen, Weiss, and Reijers have been withdrawn; (3) the 35 U.S.C. 103 rejections of claims 4 and 5 over Clemens, Kobussen, Weiss, Reijers, and Longo Areso have been withdrawn; (4) the 35 U.S.C. 103 rejection of claim 7 over Clemens, Kobussen, Weiss, Reijers, and Kobussen II has been withdrawn; (5) the 35 U.S.C. 103 rejection of claim 16 over Clemens, Kobussen, Weiss, and Moore has been withdrawn; (6) the 35 U.S.C. 103 rejections of claims 17, 23, 24, 26-31, and 34 over Clemens, Kobussen, and Weiss have been withdrawn; (7) the 35 U.S.C. 103 rejections of claims 19, 20, and 21 over Clemens, Kobussen, Weiss, Reijers, and Margraf have been withdrawn; (8) the 35 U.S.C. 103 rejection of claim 22 over Clemens, Kobussen, Weiss, Reijers, Margraf, and Longo Areso has been withdrawn; and (9) the 35 U.S.C. 103 rejection of claim 32 over Clemens, Kobussen, Weiss, and Moore has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-17 and 19-34
Withdrawn claims: 				None
Previously cancelled claims: 		12, 18, and 25
Newly cancelled claims:			None
Amended claims: 				17
New claims: 					35-38
Claims currently under consideration:	1-11, 13-17, 19-24, and 26-38
Currently rejected claims:			None
Allowed claims:				1-11, 13-17, 19-24, and 26-38

REASONS FOR ALLOWANCE
Claims 1-11, 13-17, 19-24, and 26-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though Clemens teaches a method of processing a plurality of meat products comprising receiving the meat products in a plurality of slots and rotating the slots past at least one air jet in order to cook the meat and remove moisture from the surface of the meat, Kobussen teaches a continuous food processing system for coextruded meat comprising encasing meat batter in a coating, and Weiss teaches a thermal wheel for cooking sausages, the prior art does not teach a method comprising high velocity air jets emitting jet streams strong enough to effectuate at least one of a lifting and a rotation of the coextruded meat products within the slots of a thermal wheel, especially where there would essentially be no basis for incorporating all elements of the recited method into a single process.  As such, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791